United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-938
Issued: August 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2013 appellant filed a timely appeal from a December 20, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) adjusting her compensation
based on a loss of wage-earning capacity determination. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective June 3,
2012 based on her capacity to earn wages in the selected position of surveillance system monitor.
FACTUAL HISTORY
On March 13, 1995 appellant, then a 43-year-old distribution clerk working in the nixie
unit, filed an occupational disease claim alleging pain in her right arm, shoulders, neck and back
1

5 U.S.C. § 8101 et seq.

causally related to factors of her federal employment. OWCP accepted the claim for neck sprain,
right shoulder sprain, right rotator cuff syndrome, right lateral and medial epicondylitis and
tenosynovitis of the right hand and wrist. Appellant performed limited-duty until September 29,
2009, when the employing establishment could no longer accommodate her restrictions. OWCP
paid her compensation for total disability beginning September 30, 2009.
In a report dated October 26, 2009, Dr. Robert J. Harrison, Board-certified in internal and
preventive medicine, related that appellant had continued objective findings of her September 8,
1992 work injury, including“neck pain and rightness with repetitive use as well as chronic hand
pain aggravated by grasping and gripping.” He found that she could participate in vocational
rehabilitation with restrictions on lifting, reaching overhead and working machinery.
On December 10, 2009 OWCP referred appellant for vocational rehabilitation. In a
report dated February 8, 2010, a rehabilitation counselor noted that appellant could read and
understand English at a sixth grade level.
In a duty status report dated April 1, 2010, Dr. Harrison found that appellant could lift up
to five pounds for eight hours a day, push and pull up to five pounds for two hours a day and
stand and walk for four hours a day. Appellant could not perform fine manipulation, reach above
her shoulder, drive a vehicle or operate machinery.
On April 20, 2010 OWCP ceased rehabilitation efforts pending a second opinion
examination. On December 27, 2010it referred appellant to Dr. Ramon Jimenez, a Boardcertified orthopedic surgeon, for a second opinion examination. In a report dated February 25,
2011, Dr. Jimenez reviewed the history of injury and discussed appellant’s complaints of
continuing pain in her neck and right upper extremity. He diagnosed right rotator cuff syndrome,
right shoulder sprain, cervical sprain and right lateral epicondylitis of the elbow. Dr. Jimenez
found continued neck and shoulder problems due to appellant’s work injury. In a work
restriction evaluation completed February 4, 2011, he determined that she could work eight
hours a day with restrictions on walking four hours a day, reaching above the shoulder and
bending for two hours a day, performing repetitive wrist and elbow movements two hours a day
and pushing, pulling and lifting up to 10 pounds for four hours a day. On April 23, 2011
Dr. Jimenez clarified that appellant could perform repetitive wrist and elbow movements for
three hours a day.
In a work restriction evaluation dated May 2, 2011, Dr. Harrison found that appellant
could lift, push and carry up to five pounds for eight hours a day and stand and walk for two
hours per day with no reaching over the shoulder or operating a vehicle or machinery.
On June 1, 2011 OWCP referred appellant for vocational rehabilitation. It advised her
that the report of Dr. Jimenez constituted the weight of the medical evidence and established that
she was capable of modified employment.
In a vocational report dated July 1, 2011, the rehabilitation counselor discussed
appellant’s work history as a seamstress, waitress/cashier and mail processing clerk.The
counselor noted that a January 13, 2010 vocational evaluation revealed that she could read at

2

the sixth grade level and had a third grade knowledge of vocabulary. The rehabilitation
counselor recommended a course in English as a second language and computer skills training.
On August 29, 2011 the rehabilitation counselor conducted a labor market survey for the
position of surveillance system monitor. The Department of Labor’s Dictionary of Occupational
Titles, identified the position as sedentary requiring occasional lifting under 10 pounds and no
reaching, strength, climbing or fingering. The specific vocational preparation for the position
was a short demonstration of 30 days. The rehabilitation counselor found that appellant was
qualified for the position based on her past work history and as she would receive a guard card.
The counselor further found that the job was reasonably available within her commuting area
based on state occupational employment projections at a weekly wage of $460.00
In an August 30, 2011 report, the rehabilitation counselor noted that appellant did not
want to work as a security monitor. The counselor indicated that appellant lived in the United
States for 30 years but still has a very heavy accent.
On September 30, 2011 the rehabilitation counselor reported that on September 28, 2011
appellant received guard card training but failed the test as she refused “to review and correct the
incorrect answers, which is standard for all students, as very few get the answer correct the first
time.” She informed appellant that her refusal constituted obstruction and scheduled her for
another training class on October 4, 2011.2
In a memorandum of conference dated November 1, 2011, OWCP noted that appellant
had received the state guard card needed for obtaining employment and had begun job
placement.3 At the conference her daughter participated as an interpreter.
On November 14, 2011 OWCP approved job placement services from October 5, 2011 to
January 2, 2012. On January 3 and February 6, 2012, it approved 30-day extensions for job
placement services.
In a closure memorandum dated March 23, 2012, an OWCP rehabilitation specialist
noted that appellant had received training as a security guard on September 28 and October 4,
2011 and job placement services from October 5, 2011 to March 8, 2012. He identified the
position of surveillance system monitor as medically and vocationally suitable and reasonably
available within her commuting area at wages of $10.00 to $14.00 per hour. The rehabilitation
specialist stated, “The injured worker did not obtain employment because she was not motivated
to obtain employment. One potential employer that interviewed the claimant reported that the
claimant appeared disinterested in the position she was applying for and disinterested in the
interview process.”
On March 30, 2012 the employing establishment provided appellant’s current annual pay
rate on the date of injury, including night differential, as $40,683.00 and her current annual pay

2
3

On October 4, 2011 OWCP approved appellant’s request to have an interpreter assist her with guard card testing.
The record contains a copy of appellant’s guard registration.

3

rate on the date of her recurrence of disability, including night differential, as $52,526.00 per
year.
On April 19, 2012 OWCP advised appellant of its proposed reduction of her monetary
compensation based on its finding that she had the capacity to earn wages as a surveillance
system monitor. It provided her 30 days from the date of the letter to submit evidence or
argument challenging the proposed action.
In an April 25, 2012 statement, appellant’s union representative disagreed with her pay
rate, noting that she was at a Level 6, Step 0 and that a weekly rate of $825.55 “does not
correspond to any pay rate in the scales….”He argued that she did not understand her guard
certification test andchanged her answers as instructed. The union representative noted that
appellant received a form stating that she had passed her instruction in the Power to Arrest two
days after she failed the test in September 2012.4
In an undated statement received by OWCP on May 8, 2012, appellant related that she
did not understand sufficient English to pass the security guard test on her first attempt. The
rehabilitation counselor told appellant that she had to retake the test or she would lose her
compensation benefits. On appellant’s second attempt, a trainer gave her back her test and told
her to change the wrong answers. She stated, “I still do not know what was right or wrong with
my answers because I never understood many of the words.”
By decision dated May 31, 2012, OWCP reduced appellant’s compensation effective
June 3, 2012 based on its finding that she had the capacity to work in the selected position of
surveillance system monitor. It appliedthe Shadrick formula5 and noted that her weekly pay rate
when disability recurred was $1,054.55 and that the current weekly pay rate for job and step
when injured was $825.55. OWCP found that appellant was capable of earning $460.00 a week,
that the adjusted wage-earning capacity a week was $590.55, that the percentage of new wageearning capacity was 56 percent and that the loss in wage-earning capacity amount a week was
$464.00, leaving appellant with a compensation rate of $348.00 or $365.25 a week when
increased by applicable cost-of-living adjustments. This resulted in a new compensation rate
every four weeks of $1,461.00, less health benefits premium of $239.48 and basic life insurance
premiums of $16.50, for a net compensation every four weeks of $1,205.02 beginning on
June 3, 2012.
On June 4, 2012 appellant requested an oral hearing. An interpreter and her
representative were present at the hearing, held on October 11, 2012. The hearing representative
discussed appellant’s contentions that she received assistance with the guard test and that she did
not know the answers. Appellant’s representative questioned the pay rate in the loss of wageearning capacity determination and indicated that he was not familiar with the formula OWCP
used to determine wage-earning capacity. Appellant related that she initially did not pass the
training but on the second attempt the trainer told her the answers which she believed was
4

The record contains a certificate stating that appellant satisfactorily completed an eight-hour Powers to Arrest &
Weapons of Mass Destruction course on September 30, 2012.
5

See Albert C. Shadrick, 5 ECAB 376 (1953), codified by regulation at 20 C.F.R. § 10.403.

4

cheating. She indicated that a rehabilitation counselor originally was going to send her to class
to help her learn English but instead sent her to security training. Appellant’s representative
questioned OWCP’s determination that she could earn $10.00 per hour working as a security
monitor.
In an October 25, 2012 work restriction evaluation, Dr. Harrison diagnosed lumbar strain
and rotator cuff pain and found that appellant could work lifting, carrying, pushing and pulling
up to five pounds intermittently.
By decision dated December 20, 2012, the hearing representative affirmed the May 31,
2012 wage-earning capacity determination. She found that appellant was capable of work as a
surveillance systems monitor and that OWCP properly determined her loss of wage-earning
capacity using the Shadrick formula.6 The hearing representative noted that appellant’s
representative challenged the use of the formula rather than alleging error in OWCP’s pay rate
calculation. She further found that appellant had sufficient English skills to perform the selected
position based on her prior work history and her participation at the hearing.
On appeal, appellant challenged OWCP’s use of a pay rate of $825.55 per week as it was
the amount that she earned on September 9, 1992, the date of injury. She noted that she worked
until December 2009, at which point she received a salary of $52,526.00. Appellant argued that
her pay rate should be on her salary of $52,526.00 a year instead of her date-of-injury salary of
$40,683.00 a year.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.7 Under section 8115(a), wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent his or her wageearning capacity or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, his or
her usual employment, age, qualifications for other employment, the availability of suitable
employment and other factors or circumstances which may affect wage-earning capacity in his or
her disabled condition.8
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience.9 Once this selection is made, a
6

Id.

7

T.O., 58 ECAB 377 (2007).

8

Harley Sims, Jr., 56 ECAB 320 (2005); Karen L. Lonon-Jones, 50 ECAB 293 (1999).

9

Mary E. Marshall, 56 ECAB 420 (2005); James A. Birt, 51 ECAB 291 (2000).

5

determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick10 will result in the percentage of the employee’s loss of
wage-earning capacity.
ANALYSIS
OWCP accepted that appellant sustained neck sprain, right shoulder sprain, right rotator
cuff syndrome, right lateral and medial epicondylitis and tenosynovitis of the right hand and
wrist causally related to factors of her federal employment. Appellantreceived compensation for
total disability beginning September 2009. On October 26, 2009 Dr. Harrison found that she
could participate in vocational rehabilitation. On April 1, 2010 he provided work restrictions of
lifting, pushing and pulling up to five pounds and standing and walking for four hours per day.
Dr. Harrison did not, however, support his opinion with medical rationale and thus it is of
diminished probative value.11
On February 25, 2011 Dr. Jimenez, an OWCP referral physician, diagnosed right rotator
cuff syndrome, right shoulder sprain, cervical sprain and right lateral epicondylitis. He advised
that appellant could work eight hours per day with restrictions on walking four hours per day,
reaching above the shoulder and bending for two hours per day, performing repetitive wrist and
elbow movements two hours per day and pushing, pulling and lifting up to 10 pounds for four
hours per day. On April 23, 2011 Dr. Jimenez asserted that she could perform repetitive wrist
and elbow movements for three hours a day. His opinion, which is based on a proper factual and
medical background and supported by medical rationale, constitutes the weight of the evidence
and establishes that appellant was no longer totally disabled due to residuals of her employment
injury.12
OWCP properly found that appellant had the physical capacity to perform the duties of a
surveillance system monitor. The position is classified as sedentary work requiring occasional
lifting under 10 pounds and no reaching, climbing or fingering, which is within the restrictions
set forth by Dr. Jimenez. Following its proposed reduction of her compensation, appellant
submitted an October 25, 2012 work restriction evaluation from Dr. Harrison, who found that
she could intermittently lift, carry, push and pull up to five pounds. He did not, however,
provide any rationale for his opinion and as such it is of little probative value.13 The weight of
the medical evidence, consequently, establishes that appellant has the requisite physical ability to
earn wages as a surveillance system monitor.
10

See supra note 5.

11

See R.F., 58 ECAB 128 (2006) (a medical report is of limited probative value on a given medical question if it
is unsupported by medical rationale).
12

See N.J., 59 ECAB 171 (2007).

13

See Sandra D. Pruitt, 57 ECAB 126 (2005) (the issue of whether a claimant’s disability is related to an accepted
condition is a medical question which must be established by a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning).

6

In assessing the claimant’s ability to perform the selected position, OWCP must consider
not only physical limitations but also take into account work experience, age, mental capacity
and educational background.14 The rehabilitation counselor determined that appellant had the
skills necessary to perform the position of surveillance system monitor based on her prior work
history and her obtaining of a guard card. She further found that the position was reasonably
available within the appropriate geographical area at a wage of $460.00 per week. In a closure
report dated March 23, 2012, an OWCP rehabilitation specialist found that the position of
surveillance system monitor was suitable for appellant both medically and geographically and
reasonably available at wages ranging from $10.00 to $14.00 per hour. As the rehabilitation
specialist is an expert in the field of vocational rehabilitation, OWCP may rely of his or her
opinion in determining whether the job is vocationally suitable and reasonably available.15 The
Board finds that OWCP considered the proper factors, including the availability of suitable
employment, appellant’s physical limitations and employment qualifications in determining that
she had the capacity to perform the position of surveillance system monitor.16 While appellant
argued that she did possess the English skills necessary to pass the guard test or perform the
position, vocational testing revealed that she could read at a sixth grade level and the hearing
representative found that she adequately communicated during hearing with little help from the
translator.
On appeal, appellant argues that OWCP incorrectly determined her loss of wage-earning
capacity. She contends that it should be based on her 2009 recurrent pay rate rather than her
date-of-injury pay rate. The formula for determining loss of wage-earning capacity, developed
in the case of Albert C. Shadrick, has been codified at section 104.3 of OWCP’s regulations.17
Under the Shadrick formula, OWCP first calculates an employee’s wage-earning capacity in
terms of percentage by dividing the employee’s actual earnings by the current or updated, pay
rate for the position held at the time of injury. The employee’s wage-earning capacity in dollars
is computed by first multiplying the pay rate for compensation purposes, defined in 20 C.F.R.
§ 10.5(a) as the pay rate at the time of injury, the time disability begins or the time disability
recurs, whichever is greater, by the percentage of wage-earning capacity. The resulting dollar
amount is then subtracted from the pay rate for compensation purposes to obtain loss of wageearning capacity.18
The Board finds that OWCP properly determined appellant’s loss of wage-earning
capacity using the Shadrick formula. OWCP divided her capacity to earn wages of $460.00 a
week by her current pay rate for the position held when injured of $825.55 per week to find a 56
percent wage-earning capacity. It multiplied the pay rate at the time of injury of $1,054.55 per
week by the 56 percent wage-earning capacity percentage. The resulting amount of $590.55 was
14

Id.

15

Dorothy Jett, 52 ECAB 246 (2001); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.8(b)(2) (December 1993).
16

See N.J., supra note 12.

17

See supra note 5.

18

Albert C. Shadrick, supra note 5; 20 C.F.R. § 10.403(e).

7

subtracted from appellant’s pay rate when disability recurred of $1,054.55, which provided a loss
of wage-earning capacity of $464.00 per week. OWCP then multiplied this amount by the
appropriate compensation rate of three-fourths which yielded $348.00 or $365.25 per week after
cost-of-living adjustments. It found that net compensation every four weeks after deductions for
health benefits and life insurance was $1,205.02.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation effective June 3,
2012 based on her capacity to earn wages in the selected position of surveillance system monitor.
ORDER
IT IS HEREBY ORDERED THATthe December 20, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 20, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

